SAYRE; P. J.
Epitomized Opinion
This was an action on a fire insurance policy brought by the owners and lessee. The policy provided that the insured should not keep gasoline or benzine on the premises. The tenant took gasoline upon the premises and as a result of an ignition of the same certain buildings were burned. Thereupon this action was brought. The jury returned a verdict in favor of the plaintiffs. This verdict was reversed as being against the manifest weight of the evidence and on retrial a jury was waived and the court found against the owners, but in favor of the lessee. ■ Error was prosecuted to the court of appeals, which, in affirming the judgment, held:
1. Under the terms of the policy, the insured shouldered the duty of seeing that the gasoline clause was observed and as the duty was not placed upon any one else, the lessee had a right to recover for the loss to his interests, although the owners had no such cause of action.
2. Where a person or firm engaged in a particular line of business with the public prepares or uses printed forms of contract for the purpose of effecting and carrying on that business, and places in such printed form or contract a printed condition of doubtful meaning susceptible of two or more constructions, that construction will be adopted most favorable to that person dealing with the firm or corporation that prepares or uses the printed form in the conduct of its business.
3.As certain conditions in the policy are very doubtful of construction, especially lines 56-59 such conditions must be construed for the benefit of the lessee.